COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00059-CV


Paul Lair, Jr.                            §    From the 17th District Court

v.                                        §    of Tarrant County (17-240794-09)

R.M. Individually and as Next Friend      §    April 3, 2014
of __.M., a Minor, and A.G.
Individually and as Next Friend of        §    Opinion by Justice Dauphinot
__.G., a Minor

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot